Title: From Alexander Hamilton to Daniel Bradley, 14 October 1799
From: Hamilton, Alexander
To: Bradley, Daniel


          
            Sir.
            Trenton October 14th. 1799
          
          I have received your letters of the third and fourth of October.
          There must, I think, have been some mistake in the order to  Lieutenant Lewis to repair to Wilmington, but not having my papers before me, I can not exactly tell how the matter is situated. I am content however that he and his party and his recruits should remain, for the present, where he now is they are.
          I have requested the Pay Master General to forward to you a supply of money Sufficient, with what you have already received, to make up the bounty for four complete companies.
          It is important that there should be a person to act as a Pay Master to your detachment. I wish you therefore to mention to me some suitable person to act in that capacity. The Paymaster will This Officer will, without delay, transmit to the proper authority     Caleb Swan Esqr—Pay Master General regular pay and muster rolls; and the money will then be forwarded without difficulty.
          These Rolls are considered by the Paymaster General as absolutely an essentiall preliminary. You will therefore have them forwarded Accordingly.
          With Great consideration I am, Sir
           Major Bradley
        